DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, 18 and 19 in the reply filed on 15 February 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 9 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Non-Patent Literature “The global potential for converting renewable electricity to negative-CO2-emissions hydrogen” to Rau et al. has not been considered.  It appears that perhaps a cop was intended to be submitted, but the document is unreadable. 

Drawings
The drawings are objected to because the reference characters as shown in Figure 1A do not align with the description given for these reference characters in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 

Claim Interpretation
It is important to note that the elected claims are directed towards apparatus claims.  An apparatus must be distinguished from the prior art in terms of structure rather than functional.  Functional limitations do not serve to further limit an apparatus claim beyond imparting the limitations that the apparatus be capable of performing the function as claimed (MPEP 2114).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, these limitations are present in claim 9, “means for separating the hydrogen gas from the first reaction product”, “means for separating the oxygen gas from the second reaction product”, “means for returning alkalinized seawater into an ocean”, and “means for removing carbon dioxide from the air with alkalinized seawater”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 18, the claims recite “an anode compartment comprising an anion and configured for a continuous flow of a second reaction medium”.  However, the “anions” that the anode compartment would contain would actually form a part of the second reaction medium, not a separate component.  It appears that the word “anion” should perhaps be “anode”.  For the purpose of Examination this has been interpreted.  
Further as to claim 1, at line 7, the claim recites the limitation “the anion compartment”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for the limitation “the anode compartment”.  
Further as to claim 18, at line 5, the claim recites the limitation “the anion compartment”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, at line 8, the claim recites the limitation “an anode compartment”.  It appears that the limitation of “an anode compartment” should be moved up in the claim and the limitation “the anion compartment” should read “the anode compartment”.  
Further as to claim 18, at line 3, the claim recites the limitation “purified water”.  However, “a purified water” is again recited at line 19.  Therefore, it is unclear as to if these limitations are intended to refer to the same feature or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,135,622 to Abys et al. (Abys).
As to claims 1 and 8, Abys teaches an apparatus comprising a cathode compartment (5) comprising a cathode (9) and configured with an inlet and outlet and thus capable of continuous flow of a first reaction medium, an anode compartment (3) comprising an anode (8) and configured with an inlet and outlet and thus capable of continuous flow of a second reaction medium, a central compartment (4) separated from the cathode compartment (5) by a first anion exchange membrane (7) and from the anode compartment (3) by a second anion exchange membrane (6), where the central compartment (4) comprises an inlet and outlet and thus is configured to continuously receive any number of fluids including a brine solution comprising a plurality of anion and cations, wherein the cathode (9) and the anode (8) are connected to a DC power source (11), thus an apparatus capable of performing the functional language of “wherein the cathode is configured to receive a direct current to conduct an electrolysis reaction of the first reaction medium to produce a first reaction product and/or the anode is configured to receive a direct current to conduct an electrolysis reaction of the second reaction medium to produce a second reaction product and wherein the apparatus if configured to form an alkalinized brine solution” (Column 4, Lines 21-44; Figure 1; MPEP 2114).   
As to claim 2, Abys teaches the apparatus of claim 1.  The apparatus of Abys is capable of flowing any number of first reaction mediums including purified water (MPEP 2114).
As to claim 3, Abys teaches the apparatus of claim 1.  The anion exchange membrane of Abys passes anions therethrough, and is configured to pass at least a portion of anions from the cathode compartment to the central compartment (Column 3, Lines 4-64; Figure 1).
As to claim 4, Abys teaches the apparatus of claim 1.  The anion exchange membrane of Abys passes anions therethrough, and is configured to pass at least a portion of anions from the central compartment to the anode compartment (Column 3, Lines 4-64; Figure 1)
As to claim 5, Abys teaches the apparatus of claim 4.  As discussed above, the anode compartment and thus the second reaction medium therein, comprises a portion of the anions passed through the second anion membrane.  Furthermore, the apparatus of Abys is capable of receiving any number of fluids including purified water (MPEP 2114).
As to claim 6, Abys teaches the apparatus of claim 4.  The apparatus of Abys is capable of receiving any number of reaction mediums and thus generating any number of second reaction products including hydrogen ions and oxygen gas (MPEP 2114).
As to claim 7, Abys teaches the apparatus of claim 1. The apparatus of Abys is capable of receiving any number of reaction mediums and thus generating any number of first reaction products including hydrogen gas and hydroxide ions (MPEP 2114).
As to claim 9, Abys teaches the apparatus of claim 8.  Abys further teaches that the central compartment (4) comprises a drain (25), i.e. an outflow pipeline, allowing for removal of the produce generated in the central compartment (4) and supply of this product to any other location, including an ocean (Column 6, Lines 3-6; Figure 1; MPEP 2114).
As to claims 18 and 19, Abys teaches an apparatus comprising a cathode compartment (5) comprising a cathode (9) and configured with an inlet and outlet and thus capable of continuous flow of a first reaction medium, an anode compartment (3) comprising an anode (8) and configured with an inlet and outlet and thus capable of continuous flow of a second reaction medium comprising any number of fluids including purified water, a central compartment (4) separated from the cathode compartment (5) by a first anion exchange membrane (7) and from the anode compartment (3) by a second anion exchange membrane (6), where the central compartment (4) comprises an inlet and outlet and thus is configured to continuously receive any number of fluids including seawater comprising a plurality of anion and cations, wherein the cathode (9) and the anode (8) are connected to a DC power source (11), thus an apparatus capable of performing the functional language of “wherein the cathode is  and the second anion exchange membrane passes anions therethrough, and is configured to pass at least a portion of anions from the central compartment to the anode compartment (Column 3, Lines 4-64; Column 4, Lines 21-44; Figure 1; MPEP 2114).   The apparatus of Abys is capable of receiving any number of reaction mediums and thus generating any number of second reaction products including hydrogen ions and oxygen gas and any number of first reaction products including hydrogen gas and hydroxide ions (MPEP 2114).

Double Patenting
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 and claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19.  The claims merely change a preamble from “apparatus” to “system”.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109607705 A to Shen
US 2020/0080211 to Schmid et al. (See specifically Figure 5)
US Patent Application Publication No. 2014/0374274 to Kwak et al. 
US Patent Application Publication No. 2011/0281959 to DiMascio et al. 
US Patent Application Publication No. 2019/0226098 to Masel et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794